                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
UNITED STATES DISTRICT COURT                                                     DATE FILED: 03/09/2020
SOUTHERN DISTRICT OF NEW YORK


 THOMAS J. BOYCE,

                                 Plaintiff,                   Index No.: 19-CV-08976-LGS

                         -against-                            STIPULATED
                                                              CONFIDENTIALITY
 VERIZON COMMUNICATIONS, INC.,                                AGREEMENT AND
                                                              PROTECTIVE ORDER
                                 Defendant.


               WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

               WHEREAS, the Parties, through counsel, agree to the following terms; and

               WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action.

               IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation with

any of the foregoing, and all other persons with actual notice of this Order will adhere to the

following terms, upon pain of contempt:

               1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as expressly permitted hereunder.




{N0122171.1}                                      1
               2.         The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate to the Party receiving the Discovery Material (each, “Receiving

Party”) as Confidential. Confidential information shall include, but shall not necessarily be limited

to, the following: (i) documents that contain financial, confidential or otherwise personal

information, regarding any current or former employee, independent contractor or business contact

of Defendant that is not a party to this action; (ii) medical and tax documentation pertaining to

Plaintiff; (iii) information protected from disclosure by statute or that should be protected from

disclosure as confidential personal information, trade secrets, personnel records, or commercial

information; or (iv) any other category of information given confidential status by this Court after

the date of this Order.

               3.         With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b) producing

for future public use another copy of said Discovery Material with the confidential information

redacted.

               4.         A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated “Confidential,” in which case all counsel



{N0122171.1}                                      2
receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

               5.      If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by notifying all

Parties in writing. Thereafter, all persons subject to this Order will treat such designated portion(s)

of the Discovery Material as Confidential. In addition, the Producing Party shall provide each other

Party with replacement versions of such Discovery Material that bears the “Confidential”

designation within two business days of providing such notice.

               6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party

or person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

               7.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

               a.      the Parties to this action, their insurers, and counsel to their insurers;

                       counsel retained specifically for this action, including any paralegal,

                       clerical, or other assistant that such outside counsel employs and assigns to

                       this matter;

               b.      Witnesses or potential witnesses who may testify at a deposition or trial;

               c.      outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;



{N0122171.1}                                       3
               d.      any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as Exhibit A hereto;

               e.      any person a Party retains to serve as an expert witness or otherwise

                       provide specialized advice to counsel in connection with this action,

                       provided such person has first executed a Non-Disclosure Agreement in

                       the form annexed as Exhibit A hereto;

               f.      stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

               g.      this Court, including any appellate court, its support personnel, and court

                       reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(b), 7(d) or 7(e), above, counsel must provide a copy of this Order to

such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the conclusion

of the case, whichever comes first.

               9.      If a Producing Party becomes aware that it has inadvertently produced

information or materials that are protected by the attorney-client privilege, work product

immunity, or other privilege or immunity, the Producing Party should promptly notify the

Receiving Party in writing of the inadvertent production. Once a Receiving Party receives notice

in writing of the inadvertent production, it shall make reasonable efforts to gather up copies of the



{N0122171.1}                                      4
         Case 1:19-cv-08976-LGS Document 31-1 Filed 03/06/20 Page 5 of 10



information and materials that were distributed to others and shall return all copies of such

inadvertently produced material within three (3) business days of receiving such notice. Any notes

or summaries referring or relating to any such inadvertently or mistakenly produced material

subject to claim of privilege or immunity shall be destroyed forthwith. Nothing herein shall

prevent the Receiving Party from challenging the propriety of the attorney-client privilege or work

product immunity or other applicable privilege designation by submitting a challenge to the Court.

The Producing Party bears the burden of establishing the privileged nature of any inadvertently

produced information or materials.      The Receiving Party shall refrain from distributing or

otherwise using the inadvertently disclosed information or materials purpose until the

discoverability of the materials is agreed by the parties or resolved by the Court. Notwithstanding

the foregoing, a Receiving Party may use the inadvertently produced information or materials

solely to respond to a motion by the Producing Party seeking return or destruction of such

information or materials. If a Receiving Party becomes aware that it is in receipt of information

or materials which it knows or reasonably should know is privileged, Counsel for the Receiving

Party shall immediately take reasonable steps to (i) stop reading such information or materials, (ii)

notify Counsel for the Producing Party of such information or materials, (iii) collect all copies of

such information or materials, (iv) return such information or materials to the Producing Party,

and (v) otherwise comport themselves with Rule 4.4(b) of the New York Rules of Professional

Conduct.

               10.     This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder. All



{N0122171.1}                                     5
         Case 1:19-cv-08976-LGS Document 31-1 Filed 03/06/20 Page 6 of 10



persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.

               11.     In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission. In accordance with 1(B) of this Court’s Individual Rules of

Practice in Civil Cases, any Party that seeks to file Confidential Discovery Material under seal

must file an application and supporting declaration justifying—on a particularized basis—the

sealing of such documents. The parties should be aware that the Court will unseal documents if

it is unable to make “specific, on the record findings . . . demonstrating that closure is essential

to preserve higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid

Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

               12.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with paragraph

2(A) of this Court’s Individual Practices.

               13.     Any Party who requests additional limits on disclosure (such as “attorneys’

eyes only” in extraordinary circumstances), may at any time before the trial of this action serve



{N0122171.1}                                      6
         Case 1:19-cv-08976-LGS Document 31-1 Filed 03/06/20 Page 7 of 10



upon counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will address

their dispute to this Court in accordance with Rule 2(A) of this Court’s Individual Rules of Practice

in Civil Cases.

                  14.   Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and not

for any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

                  15.   Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days before

any disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so

                  16.   Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

                  17.   Within 60 days of the final disposition of this action—including all

appeals— all recipients of Confidential Discovery Material must either return it—including all

copies thereof— to the Producing Party, or, upon permission of the Producing Party, destroy such



{N0122171.1}                                      7
         Case 1:19-cv-08976-LGS Document 31-1 Filed 03/06/20 Page 8 of 10



material— including all copies thereof. In either event, by the 60-day deadline, the recipient must

certify its return or destruction by submitting a written certification to the Producing Party that

affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms of

reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.

               18.     This Order will survive the termination of the litigation and will continue to

be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

               19.     This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.


The parties are advised that the Court retains discretion as to whether to afford confidential
treatment to redacted information in Orders and Opinions.

So Ordered.

Dated: March 9, 2020
       New York, New York




{N0122171.1}                                     8
        Case 1:19-cv-08976-LGS Document 31-1 Filed 03/06/20 Page 10 of 10



                                         Exhibit A
     To Stipulated Confidentiality Agreement and Protective Order (“Protective Order”)



               I, _______________________________ , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and

that at the conclusion of the litigation I will return all discovery information to the Party or

attorney from whom I received it. By acknowledging these obligations under the Protective

Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.



                                                    Name:


                                                    Date:




{N0122171.1}                                   10
